Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The indicated allowability of claim 20 is withdrawn in view of the newly discovered reference(s) to claim 20.  Rejections based on the newly cited reference(s) follow. The finality of that action is withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 20 – 22, 24, 27 – 28, 30, 33 – 35, 37, and 40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KIM et al. (US 2015/0131577 A1).


a wireless transceiver apparatus for a wireless local area network (WLAN) supporting wireless communications [KIM: see Figures 1, 3 & 7 and sections 0019 & sections 0021 – 0024; the second/neighboring base station may  cooperative transmission with the first/serving base station], and the wireless transceiver apparatus comprising: 
a plurality of components coupled to one another to form transmit and receive chains [KIM: see Figures 1, 3 & 7 and sections 0089 – 0093]; and 
a sounding module circuit to detect at least one dedicated training signal from one or more beamformees [KIM: see Figures 1 & 7 and sections 0019 & sections 0021 – 0024; see also Figure 3 and sections 0057 – 0059; the serving base station 200 may send a Sounding Command Information Element message (i.e. a sounding trigger) to terminal 100 (i.e. beamformee) to request the terminal to send uplink sounding signal; furthermore, the command include resource information that the terminal may use for transmitting the uplink sounding signal (i.e. dedicated training signal) to the serving base station 200; the neighboring base station 210/220 may overhear the sounding signal transmitted by the terminal], 
wherein the at least one dedicated training signal is based on a sounding trigger from another beamformer different from the wireless transceiver apparatus [KIM: see Figures 1 & 7 and sections 0019 & sections 0021 – 0024; see also Figure 3 and sections 0057 – 0059; the serving base station 200 may send a Sounding Command Information Element message (i.e. a sounding trigger) to terminal 100 (i.e. beamformee) to request 

Regarding claim 21, KIM further discloses the features comprising:
the wireless transceiver apparatus of claim 20, wherein the sounding module circuit is further to monitor a communication medium over which the at least one dedicated training signal is detected [KIM: see Figures 1 & 7 and sections 0019 & sections 0021 – 0024; see also Figure 3 and sections 0057 – 0059; the serving base station 200 may send a Sounding Command Information Element message (i.e. a sounding trigger) to terminal 100 (i.e. beamformee) to request the terminal to send uplink sounding signal; furthermore, the command include resource information that the terminal may use for transmitting the uplink sounding signal (i.e. dedicated training signal) to the serving base station 200; the neighboring base station 210/220 may overhear the sounding signal transmitted by the terminal].

Regarding claim 22, KIM further discloses the features comprising:
the wireless transceiver apparatus of claim 20, wherein the wireless transceiver apparatus is configured not to transmit sounding triggers [KIM: see Figures 1 & 7 and sections 0019 & sections 0021 – 0024; see also Figure 3 and sections 0057 – 0059; the serving base station 200 may send a Sounding Command Information Element message (i.e. a sounding trigger) to terminal 100 (i.e. beamformee) to request the terminal to send 
.
Regarding claim 24, KIM further discloses the features comprising:
the wireless transceiver apparatus of claim 20, wherein the wireless transceiver apparatus is configured to derive forward channel information for a forward channel [KIM: see Figures 1 & 7 and sections 0019 & sections 0021 – 0024; see also Figure 3 and sections 0057 – 0059; the serving base station 200 may send a Sounding Command Information Element message (i.e. a sounding trigger) to terminal 100 (i.e. beamformee) to request the terminal to send uplink sounding signal; furthermore, the command include resource information that the terminal may use for transmitting the uplink sounding signal (i.e. dedicated training signal) to the serving base station 200; the neighboring base station 210/220 may overhear the sounding signal transmitted by the terminal and estimate a downlink channel].

Regarding claim 27, KIM discloses a method of providing cooperative communication to a terminal through a plurality of base stations comprising the features:
a method performed by a wireless transceiver apparatus for a wireless local area network (WLAN) supporting wireless communications [KIM: see Figures 1, 3 & 7 and sections 0019 & sections 0021 – 0024; the second/neighboring base station may cooperative transmission with the first/serving base station], the wireless transceiver apparatus including components coupled to one another to form transmit and receive chains [KIM: see Figures 1, 3 & 7 and sections 0089 - 0093], the method comprising:
detecting at least one dedicated training signal from one or more beamformees [KIM: see Figures 1 & 7 and sections 0019 & sections 0021 – 0024; see also Figure 3 and sections 0057 – 0059; the serving base station 200 may send a Sounding Command Information Element message (i.e. a sounding trigger) to terminal 100 (i.e. beamformee) to request the terminal to send uplink sounding signal; furthermore, the command include resource information that the terminal may use for transmitting the uplink sounding signal (i.e. dedicated training signal) to the serving base station 200; the neighboring base station 210/220 may overhear the sounding signal transmitted by the terminal],
wherein the at least one dedicated training signal is based on a sounding trigger from another beamformer different from the wireless transceiver apparatus [KIM: see Figures 1 & 7 and sections 0019 & sections 0021 – 0024; see also Figure 3 and sections 0057 – 0059; the serving base station 200 may send a Sounding Command Information Element message (i.e. a sounding trigger) to terminal 100 (i.e. beamformee) to request the terminal to send uplink sounding signal; furthermore, the command include resource information that the terminal may use for transmitting the uplink sounding signal (i.e. dedicated training signal) to the serving base station 200; the neighboring base station 210/220 may overhear the sounding signal transmitted by the terminal].

Regarding claim 28, KIM further discloses the features comprising:
the method of claim 27, further comprising monitoring a communication medium over which the at least one dedicated training signal is detected [KIM: see Figures 1 & 7 and sections 0019 & sections 0021 – 0024; see also Figure 3 and sections 0057 – 0059; the serving base station 200 may send a Sounding Command Information Element message (i.e. a sounding trigger) to terminal 100 (i.e. beamformee) to request the terminal to send uplink sounding signal; furthermore, the command include resource information that the terminal may use for transmitting the uplink sounding signal (i.e. dedicated training signal) to the serving base station 200; the neighboring base station 210/220 may overhear the sounding signal transmitted by the terminal].

Regarding claim 30, KIM further discloses the features comprising:
the method of claim 27, further comprising deriving forward channel information for a forward channel [KIM: see Figures 1 & 7 and sections 0019 & sections 0021 – 0024; see also Figure 3 and sections 0057 – 0059; the serving base station 200 may send a Sounding Command Information Element message (i.e. a sounding trigger) to terminal 100 (i.e. beamformee) to request the terminal to send uplink sounding signal; furthermore, the command include resource information that the terminal may use for transmitting the uplink sounding signal (i.e. dedicated training signal) to the serving base station 200; the neighboring base station 210/220 may overhear the sounding signal transmitted by the terminal and estimate a downlink channel].


the method of claim 27, wherein the wireless transceiver apparatus is configured not to transmit sounding triggers [KIM: see Figures 1 & 7 and sections 0019 & sections 0021 – 0024; see also Figure 3 and sections 0057 – 0059; the serving base station 200 may send a Sounding Command Information Element message (i.e. a sounding trigger) to terminal 100 (i.e. beamformee) to request the terminal to send uplink sounding signal; furthermore, the command include resource information that the terminal may use for transmitting the uplink sounding signal (i.e. dedicated training signal) to the serving base station 200; the neighboring base station 210/220 may overhear the sounding signal transmitted by the terminal; the neighboring bases station(s) are to overhear the uplink sounding signals triggered by the serving base station and that it is not necessary for the neighboring base stations to trigger uplink sounding from the UE (i.e. not to transmit sounding triggers)].

Regarding claim 34, KIM discloses a method of providing cooperative communication to a terminal through a plurality of base stations comprising the features:
one or more non-transitory computer readable medium containing instructions that, when executed by one or more processors of a wireless transceiver apparatus of a wireless local area network (WLAN) supporting wireless communications [KIM: see Figures 1, 3 & 7 and sections 0019 & sections 0021 – 0024; the second/neighboring base station may  cooperative transmission with the first/serving base station], are configured to perform operations, the wireless transceiver apparatus including components coupled to one another to form transmit and receive chains [KIM: see Figures 1, 3 & 7 and sections 0089 – 0093], the operations comprising:
detecting at least one dedicated training signal from one or more beamformees [KIM: see Figures 1 & 7 and sections 0019 & sections 0021 – 0024; see also Figure 3 and sections 0057 – 0059; the serving base station 200 may send a Sounding Command Information Element message (i.e. a sounding trigger) to terminal 100 (i.e. beamformee) to request the terminal to send uplink sounding signal; furthermore, the command include resource information that the terminal may use for transmitting the uplink sounding signal (i.e. dedicated training signal) to the serving base station 200; the neighboring base station 210/220 may overhear the sounding signal transmitted by the terminal], 
wherein the at least one dedicated training signal is based on a sounding trigger from another beamformer different from the wireless transceiver apparatus [KIM: see Figures 1 & 7 and sections 0019 & sections 0021 – 0024; see also Figure 3 and sections 0057 – 0059; the serving base station 200 may send a Sounding Command Information Element message (i.e. a sounding trigger) to terminal 100 (i.e. beamformee) to request the terminal to send uplink sounding signal; furthermore, the command include resource information that the terminal may use for transmitting the uplink sounding signal (i.e. dedicated training signal) to the serving base station 200; the neighboring base station 210/220 may overhear the sounding signal transmitted by the terminal].

Regarding claim 35, KIM further discloses the features comprising:
the non-transitory computer readable medium of claim 34, wherein the operations further comprise monitoring a communication medium over which the at least one dedicated training signal is detected [KIM: see Figures 1 & 7 and sections 0019 & sections 0021 – 0024; see also Figure 3 and sections 0057 – 0059; the serving base station 200 may send a Sounding Command Information Element message (i.e. a sounding trigger) to terminal 100 (i.e. beamformee) to request the terminal to send uplink sounding signal; furthermore, the command include resource information that the terminal may use for transmitting the uplink sounding signal (i.e. dedicated training signal) to the serving base station 200; the neighboring base station 210/220 may overhear the sounding signal transmitted by the terminal].

Regarding claim 37, KIM further discloses the features comprising:
the non-transitory computer readable medium of claim 34, wherein the operations further comprise deriving forward channel information for a forward channel [KIM: see Figures 1 & 7 and sections 0019 & sections 0021 – 0024; see also Figure 3 and sections 0057 – 0059; the serving base station 200 may send a Sounding Command Information Element message (i.e. a sounding trigger) to terminal 100 (i.e. beamformee) to request the terminal to send uplink sounding signal; furthermore, the command include resource information that the terminal may use for transmitting the uplink sounding signal (i.e. dedicated training signal) to the serving base station 200; the neighboring base station 210/220 may overhear the sounding signal transmitted by the terminal and estimate a downlink channel].

Regarding claim 40, KIM further discloses the features comprising:
the non-transitory computer readable medium of claim 34, wherein the wireless transceiver apparatus is configured not to transmit sounding triggers [KIM: see Figures 1 & 7 and sections 0019 & sections 0021 – 0024; see also Figure 3 and sections 0057 – 0059; the serving base station 200 may send a Sounding Command Information Element message (i.e. a sounding trigger) to terminal 100 (i.e. beamformee) to request the terminal to send uplink sounding signal; furthermore, the command include resource information that the terminal may use for transmitting the uplink sounding signal (i.e. dedicated training signal) to the serving base station 200; the neighboring base station 210/220 may overhear the sounding signal transmitted by the terminal; the neighboring bases station(s) are to overhear the uplink sounding signals triggered by the serving base station and that it is not necessary for the neighboring base stations to trigger uplink sounding from the UE (i.e. not to transmit sounding triggers)].

	

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



7.	Claims 23, 25 – 26, 29, 31 – 32, 36, and 38 – 39 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 2015/0131577 A1) in view of Fan et al. (US 2018/0167903 A1).

Regarding claim 23, Kim further discloses the features comprising:
the wireless transceiver apparatus of claim 20, wherein the wireless transceiver apparatus is configured to measure the at least one dedicated training signal [KIM: see Figures 1 & 7 and sections 0019 & sections 0021 – 0024; see also Figure 3 and sections 0057 – 0059; the serving base station 200 may send a Sounding Command Information Element message (i.e. a sounding trigger) to terminal 100 (i.e. beamformee) to request the terminal to send uplink sounding signal; furthermore, the command include resource information that the terminal may use for transmitting the uplink sounding signal (i.e. dedicated training signal) to the serving base station 200; the neighboring base station 210/220 may overhear the sounding signal transmitted by the terminal and estimate a downlink channel].

However, KIM does not explicitly disclose the features comprising:
configured to calculate reverse channel information for a reverse channel by measuring the at least one training signal.

configured to calculate reverse channel information for a reverse channel by measuring the at least one training [Fan: see Figure 6 and sections 0072 – 0079; the base statin determines channel estimate for the uplink and downlink channels; when determining the plink channel estimate using the SRS received from the served UE(s), base station uses the relative phase drift between all of the bae statins of the COMP set to generate the downlink channel estimate from the uplink channel estimate (section 0079)].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of KIM by incorporating techniques of Fan in order to provide a more robust system that allows compensating for the phase drift and preserving the reciprocity of channels [Fan: see section 0079, lines 10 – 19]. 

Regarding claim 25, KIM further discloses the features comprising:
the wireless transceiver apparatus of claim 24, measuring the at least one dedicated training signal [KIM: see Figures 1 & 7 and sections 0019 & sections 0021 – 0024; see also Figure 3 and sections 0057 – 0059; the serving base station 200 may send a Sounding Command Information Element message (i.e. a sounding trigger) to terminal 100 (i.e. beamformee) to request the terminal to send uplink sounding signal; furthermore, the command include resource information that the terminal may use for transmitting the uplink sounding signal (i.e. dedicated training signal) to the serving base 

However, KIM does not explicitly disclose the features comprising:
the wireless transceiver apparatus of claim 24, wherein the forward channel information is based on reverse channel information in view of characterization of one or more front end parameters of the wireless transceiver apparatus, the reverse channel information determined based on measuring the at least one training signal.
Fan discloses a method for over-the-air phase synchronization for reciprocity-based COMP joint transmission comprising the features:
the wireless transceiver apparatus of claim 24, wherein the forward channel information is based on reverse channel information in view of characterization of one or more front end parameters of the wireless transceiver apparatus, the reverse channel information determined based on measuring the at least one training signal [Fan: see Figure 6 and sections 0072 – 0079; the base statin determines channel estimate for the uplink and downlink channels; when determining the plink channel estimate using the SRS received from the served UE(s), base station uses the relative phase drift between all of the bae statins of the COMP set to generate the downlink channel estimate from the uplink channel estimate (section 0079)].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of KIM by incorporating techniques of Fan in order to provide a more robust system that allows compensating for 

Regarding claim 26, KIM further discloses the features comprising:
the wireless transceiver apparatus of claim 24, wherein the wireless transceiver apparatus is further configured to transmit subsequent packets to the one or more beamformees using packets based on the derived forward channel information [KIM: see Figures 1 & 7 and sections 0019 & sections 0021 – 0024; see also Figure 3 and sections 0057 – 0061 & section 0064; the serving base station 200 may send a Sounding Command Information Element message (i.e. a sounding trigger) to terminal 100 (i.e. beamformee) to request the terminal to send uplink sounding signal; furthermore, the command include resource information that the terminal may use for transmitting the uplink sounding signal (i.e. dedicated training signal) to the serving base station 200; the neighboring base station 210/220 may overhear the sounding signal transmitted by the terminal and estimate a downlink channel; the serving base station and the neighboring base station 210/220 may simultaneously provide a service (downlink data) to the terminal].
	However, KIM does not explicitly disclose the features comprising:
packets precoded with precoding based on the derived forward channel information.
Fan discloses a method for over-the-air phase synchronization for reciprocity-based COMP joint transmission comprising the features:
packets precoded with precoding based on the derived forward channel information [Fan: see Figure 6 and sections 0072 – 0079; see also sections 0066 -0067 the base statin determines channel estimate for the uplink and downlink channels; when determining the plink channel estimate using the SRS received from the served UE(s), base station uses the relative phase drift between all of the bae statins of the COMP set to generate the downlink channel estimate from the uplink channel estimate (section 0079); the base stations may then use downlink COMP joint transmission to communicate/send signals (such as data and/or control) to UE(s)].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of KIM by incorporating techniques of Fan in order to provide a more robust system that allows compensating for the phase drift and preserving the reciprocity of channels [Fan: see section 0079, lines 10 – 19]. 

Regarding claim 29, KIM further discloses the features comprising:
the method of claim 27, further comprising to measuring the at least one dedicated training signal [KIM: see Figures 1 & 7 and sections 0019 & sections 0021 – 0024; see also Figure 3 and sections 0057 – 0059; the serving base station 200 may send a Sounding Command Information Element message (i.e. a sounding trigger) to terminal 100 (i.e. beamformee) to request the terminal to send uplink sounding signal; furthermore, the command include resource information that the terminal may use for transmitting the uplink sounding signal (i.e. dedicated training signal) to the serving base 

However, KIM does not explicitly disclose the features comprising:
further comprising to calculating reverse channel information for a reverse channel by measuring the at least one training signal.
Fan discloses a method for over-the-air phase synchronization for reciprocity-based COMP joint transmission comprising the features:
further comprising to calculating reverse channel information for a reverse channel by measuring the at least one training signal [Fan: see Figure 6 and sections 0072 – 0079; the base statin determines channel estimate for the uplink and downlink channels; when determining the plink channel estimate using the SRS received from the served UE(s), base station uses the relative phase drift between all of the bae statins of the COMP set to generate the downlink channel estimate from the uplink channel estimate (section 0079)].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of KIM by incorporating techniques of Fan in order to provide a more robust system that allows compensating for the phase drift and preserving the reciprocity of channels [Fan: see section 0079, lines 10 – 19]. 

Regarding claim 31, KIM further discloses the features comprising:
the method of claim 27, measuring the at least one dedicated training signal [KIM: see Figures 1 & 7 and sections 0019 & sections 0021 – 0024; see also Figure 3 and sections 0057 – 0059; the serving base station 200 may send a Sounding Command Information Element message (i.e. a sounding trigger) to terminal 100 (i.e. beamformee) to request the terminal to send uplink sounding signal; furthermore, the command include resource information that the terminal may use for transmitting the uplink sounding signal (i.e. dedicated training signal) to the serving base station 200; the neighboring base station 210/220 may overhear the sounding signal transmitted by the terminal and estimate a downlink channel].

However, KIM does not explicitly disclose the features comprising:
the method of claim 27, wherein the forward channel information is based on reverse channel information in view of characterization of one or more front end parameters of the wireless transceiver apparatus, the reverse channel information determined based on measuring the at least one training signal.
Fan discloses a method for over-the-air phase synchronization for reciprocity-based COMP joint transmission comprising the features:
the method of claim 27, wherein the forward channel information is based on reverse channel information in view of characterization of one or more front end parameters of the wireless transceiver apparatus, the reverse channel information determined based on measuring the at least one training signal [Fan: see Figure 6 and sections 0072 – 0079; the base statin determines channel estimate for the uplink and downlink channels; when determining the plink channel estimate using the 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of KIM by incorporating techniques of Fan in order to provide a more robust system that allows compensating for the phase drift and preserving the reciprocity of channels [Fan: see section 0079, lines 10 – 19]. 

Regarding claim 32, KIM further discloses the features comprising:
the method of claim 30, further comprising transmitting subsequent packets to the one or more beamformees using packets based on the derived forward channel information [KIM: see Figures 1 & 7 and sections 0019 & sections 0021 – 0024; see also Figure 3 and sections 0057 – 0061 & section 0064; the serving base station 200 may send a Sounding Command Information Element message (i.e. a sounding trigger) to terminal 100 (i.e. beamformee) to request the terminal to send uplink sounding signal; furthermore, the command include resource information that the terminal may use for transmitting the uplink sounding signal (i.e. dedicated training signal) to the serving base station 200; the neighboring base station 210/220 may overhear the sounding signal transmitted by the terminal and estimate a downlink channel; the serving base station and the neighboring base station 210/220 may simultaneously provide a service (downlink data) to the terminal].


packets precoded with precoding based on the derived forward channel information.
Fan discloses a method for over-the-air phase synchronization for reciprocity-based COMP joint transmission comprising the features:
packets precoded with precoding based on the derived forward channel information [Fan: see Figure 6 and sections 0072 – 0079; see also sections 0066 -0067 the base statin determines channel estimate for the uplink and downlink channels; when determining the plink channel estimate using the SRS received from the served UE(s), base station uses the relative phase drift between all of the bae statins of the COMP set to generate the downlink channel estimate from the uplink channel estimate (section 0079); the base stations may then use downlink COMP joint transmission to communicate/send signals (such as data and/or control) to UE(s)].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of KIM by incorporating techniques of Fan in order to provide a more robust system that allows compensating for the phase drift and preserving the reciprocity of channels [Fan: see section 0079, lines 10 – 19]. 

Regarding claim 36, KIM further discloses the features comprising:
the non-transitory computer readable medium of claim 34, wherein the operations further comprise measuring the at least one dedicated training signal [KIM: see Figures 1 & 7 and sections 0019 & sections 0021 – 0024; see also Figure 3 and sections 0057 – 

However, KIM does not explicitly disclose the features comprising:
further comprise calculating reverse channel information for a reverse channel by measuring the at least one training signal.
Fan discloses a method for over-the-air phase synchronization for reciprocity-based COMP joint transmission comprising the features:
further comprise  calculating reverse channel information for a reverse channel by measuring the at least one training signal [Fan: see Figure 6 and sections 0072 – 0079; the base statin determines channel estimate for the uplink and downlink channels; when determining the plink channel estimate using the SRS received from the served UE(s), base station uses the relative phase drift between all of the bae statins of the COMP set to generate the downlink channel estimate from the uplink channel estimate (section 0079)].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of KIM by incorporating techniques of Fan in order to provide a more robust system that allows compensating for 
Regarding claim 38, KIM further discloses the features comprising:
the non-transitory computer readable medium of claim 37, measuring the at least one dedicated training signal [KIM: see Figures 1 & 7 and sections 0019 & sections 0021 – 0024; see also Figure 3 and sections 0057 – 0059; the serving base station 200 may send a Sounding Command Information Element message (i.e. a sounding trigger) to terminal 100 (i.e. beamformee) to request the terminal to send uplink sounding signal; furthermore, the command include resource information that the terminal may use for transmitting the uplink sounding signal (i.e. dedicated training signal) to the serving base station 200; the neighboring base station 210/220 may overhear the sounding signal transmitted by the terminal and estimate a downlink channel].
However, KIM does not explicitly disclose the features comprising:
the non-transitory computer readable medium of claim 37, wherein the forward channel information is based on reverse channel information in view of characterization of one or more front end parameters of the wireless transceiver apparatus, the reverse channel information determined based on measuring the at least one training signal.
Fan discloses a method for over-the-air phase synchronization for reciprocity-based COMP joint transmission comprising the features:
the non-transitory computer readable medium of claim 37, wherein the forward channel information is based on reverse channel information in view of characterization of one or more front end parameters of the wireless transceiver apparatus, the reverse channel information determined based on measuring the at least one training signal [Fan: see Figure 6 and sections 0072 – 0079; the base statin determines channel estimate for the uplink and downlink channels; when determining the plink channel estimate using the SRS received from the served UE(s), base station uses the relative phase drift between all of the bae statins of the COMP set to generate the downlink channel estimate from the uplink channel estimate (section 0079)].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of KIM by incorporating techniques of Fan in order to provide a more robust system that allows compensating for the phase drift and preserving the reciprocity of channels [Fan: see section 0079, lines 10 – 19]. 
Regarding claim 39, KIM further discloses the features comprising:
the non-transitory computer readable medium of claim 34, wherein the operations further comprise transmitting subsequent packets to the one or more beamformees using packets based on the derived forward channel information [KIM: see Figures 1 & 7 and sections 0019 & sections 0021 – 0024; see also Figure 3 and sections 0057 – 0061 & section 0064; the serving base station 200 may send a Sounding Command Information Element message (i.e. a sounding trigger) to terminal 100 (i.e. beamformee) to request the terminal to send uplink sounding signal; furthermore, the command include resource information that the terminal may use for transmitting the uplink sounding signal (i.e. dedicated training signal) to the serving base station 200; the neighboring base station 
	However, KIM does not explicitly disclose the features comprising:
packets precoded with precoding based on the derived forward channel information.
Fan discloses a method for over-the-air phase synchronization for reciprocity-based COMP joint transmission comprising the features:
packets precoded with precoding based on the derived forward channel information [Fan: see Figure 6 and sections 0072 – 0079; see also sections 0066 -0067 the base statin determines channel estimate for the uplink and downlink channels; when determining the plink channel estimate using the SRS received from the served UE(s), base station uses the relative phase drift between all of the bae statins of the COMP set to generate the downlink channel estimate from the uplink channel estimate (section 0079); the base stations may then use downlink COMP joint transmission to communicate/send signals (such as data and/or control) to UE(s)].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of KIM by incorporating techniques of Fan in order to provide a more robust system that allows compensating for the phase drift and preserving the reciprocity of channels [Fan: see section 0079, lines 10 – 19]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUVENA LOO whose telephone number is (571)270-1974.  The examiner can normally be reached on M-F 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571) 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUVENA W LOO/           Examiner, Art Unit 2473   
                                                                                                                                                                                          /KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473